Filed 03/26/19                            Case 19-21860                                    Doc 8



        1   Law Offices of Mark Shmorgon
            Mark Shmorgon, SBN: 255939
        2
            5015 Madison Ave., Suite A
        3   Sacramento, CA 95841
            Tel: (916) 640-7599
        4   Fax: (916) 244-4448
            shmorgonlaw@gmail.com
        5
            Attorney for Debtor(s)
        6
            LEONID BANAR
        7   LYUDMILA BANAR

        8
                                  UNITED STATES BANKRUPTCY COURT
        9

       10
                                  EASTERN DISTRICT OF CALIFORNIA

       11   In re:                                              Case No.: 19-21860-C-13C

       12   LEONID BANAR &                                      In Chapter 13
            LYUDMILA BANAR,
       13
                                                                Mtn. Ctrl. No.MS-1
       14
                                                                MOTION TO VALUE
       15                                                       COLLATERAL OF FCI LENDER
                                                                SERVICES, INC.
       16   .
                                                                Date:   April 16, 2019
       17
                                                                Time:   2:00 P.M.
       18                                                       Ctrm:   33
                           Debtor(s).                           Dept:   C
       19   _________________________________/
       20                                          MOTION
       21
                 LEONID   BANAR   and   LYUDMILA    BANAR,   the debtors and petitioners
       22
            herein, hereby move this Court for an Order Valuing the Collateral held
       23
            by FCI LENDER SERVICES, INC.       In Support of this Motion, the Debtors
       24

       25
            respectfully represent:

       26        1.   The Petitioners are the Debtors in Chapter 13 in the above-

       27   captioned bankruptcy case, having filed their petition for relief on
       28



                                                     -1-
Filed 03/26/19                                  Case 19-21860                                                 Doc 8



        1   March 26, 2019.      David Cusick has been duly appointed to serve as the
        2
            Chapter 13 Trustee on this case.
        3
                 2.      No claim has been filed to date in this case on behalf of FCI
        4
            LENDER SERVICES, INC.
        5
                 3.   This motion is brought pursuant to 11 U.S.C. §506(a) and (d)
        6

        7   and Rule 3012 of the Federal Bankruptcy Procedures.

        8        4.      The   Schedules       filed    in         this    case    disclose     the    Debtors’
        9   interest in the real property located at                        8219 Villaview Drive Citrus
       10
            Heights, CA 95621 (hereinafter, the “ASSET”).                          Based on the condition
       11
            of the home, in today’s market, the Debtors believe and assert that the
       12
            reasonable, fair-market value of the ASSET is $255,000.00.
       13

       14
                 5.      The Schedules filed in this case also disclose a debt owed to

       15   FCI LENDER SERVICES, INC.

       16        6.      The Debtors believe and assert that this creditor holds a
       17
            valid security interest in the ASSET in the nature of a Second Deed of
       18
            Trust.
       19
                 7.      The   Debtors   further       believe            and   assert   that    the    present
       20

       21
            balance owed by the Debtors to this creditor is $98,406.73.

       22        8.      As also shown in Schedule D of the filed case, there is a

       23   creditor that holds a superior interest in the ASSET.                               Specifically,
       24
            Nationstar    Mortgage,      LLC    holds    a         superior       secured   claim      totaling
       25
            $258,803.15.
       26
                 9.      The Value of the ASSET in the amount of $255,000.00 minus the
       27
            superior lien of Caliber Home Loans in the amount of $258,803.15 is
       28

            -$3,803.15.
                                                             -2-
Filed 03/26/19                          Case 19-21860                                  Doc 8



        1        10.   Based on the foregoing and the Declaration filed herewith,
        2
            the Debtor assets that the value of the security interest held by FCI
        3
            LENDER SERVICES, INC. is $0.00.
        4
                 WHEREFORE, Debtors and Petitioners herein respectfully request the
        5
            Court to determine that the value of the security interest, as held by
        6

        7   FCI LENDER SERVICES, INC., in the ASSET be set at $0.00.

        8

        9   Dated:     March 26, 2019            Respectfully Submitted:
       10

       11                                        By:    /s/ Mark Shmorgon
                                                        Mark Shmorgon, Esq.
       12                                               Law Offices of Mark Shmorgon
       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28



                                                -3-
